Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 8, and 15, the prior art of record fails to teach or suggest, either alone or in combination “a virtual reality interface operably coupled to the processing circuitry and comprising a display and a motion sensor, wherein the display is configured to render a virtual reality environment and wherein the motion sensor is configured to detect motion of a user; and a haptic interface device operably coupled to the processing circuitry; wherein the processing circuitry is configured to: control the display to render representations of media items, the media items being associated with a metadata attribute; control the display to render metadata links between the metadata attribute and the representations of the media items that have the selected metadata attribute; detect, from the haptic interface, a haptic gesture to bundle and pull the metadata links into a foreground; and receive, at the processing circuitry, a selection of the media items that have the metadata links that have been bundled and pulled into the foreground, in response to detecting the haptic gesture to bundle and pull the metadata links into the foreground.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628